The Court allows defendant's petition for discretionary review as to defendant's issues Number 1, and 2. only. Plaintiffs' conditional petition for discretionary review is denied. North Carolina Chamber's conditional motion to file Amicus Curiae brief is allowed.
Defendant shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
*440By order of the Court in Conference, this 19th day of July, 2007.